Citation Nr: 1103816	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  08-27 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type 
2 (diabetes) as a result of exposure to herbicides.

2.  Entitlement to service connection for diabetes as a result of 
a cause other than exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran was a member of the Maine Army National Guard.  He 
served on active duty for training (ACDUTRA) in the Army from 
January 11, 1976 to May 16, 1976.  During his time in the 
National Guard from August 1975 to August 1981 and from January 
1990 to May 2002, he also had other periods of ACDUTRA and 
inactive duty for training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in Togus, Maine.

The Board notes that the Veteran's claim for service connection 
for diabetes was previously denied in a February 2004 rating 
decision from which no appeal was perfected.  However, since that 
time, relevant personnel records were associated with the claims 
file.  Therefore, the Veteran's claim is considered on a de novo 
basis in accordance with 38 C.F.R. § 3.156(c). 

The Veteran's claim for service connection for his diabetes has 
been bifurcated as reflected on the title page for ease of 
disposition.

The issue of service connection for diabetes for a result of a 
cause other than exposure to herbicides is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The evidence does not show that the Veteran was exposed to 
herbicides while serving with the National Guard. 




CONCLUSION OF LAW

Diabetes was not incurred as a result of exposure to herbicides 
in service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3,309. (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that 38 C.F.R. 
§ 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies to 
all applications pending on, or filed after, the regulation's 
effective date. 

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VCAA notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective date for the award of 
benefits will be assigned if service connection for a claimed 
disability is awarded.  Id at 486.    

In this case, the Veteran was sent a letter in October 2007, 
prior to the decision that is appealed herein, which explained 
VA's duty to assist him with obtaining evidence in support of his 
claim.  The letter also explained what the evidence needed to 
show in order to establish service connection for a claimed 
disability and explained the general manner whereby VA assigns 
disability ratings and effective dates for service connected 
disabilities.  

In addition to its duty provide various notices to claimants, VA 
also must make reasonable efforts to assist them with obtaining 
the evidence that is necessary to substantiate their claims, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In connection with the current appeal, VA has of 
record evidence including service treatment records, VA treatment 
records, and various personnel records pertaining to the 
Veteran's National Guard service, including his unit's service in 
Gagetown, Canada, where the Veteran alleges that he was exposed 
to herbicides.

The Veteran was not afforded a VA examination.  In this regard, 
the Board notes that VA is required to provide a medical 
examination or medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5107A(d).  An examination is considered necessary if 
the record contains competent evidence that (a) the Veteran has a 
current disability or persistent or recurrent symptoms of a 
disability; (b) the disability or symptoms may be associated with 
the Veteran's service; and (c) the record does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  Id.  VA was not required to provide an examination with 
respect to the Veteran's claim that he was exposed to herbicides 
in Gagetown, Canada, because there is no evidence that any such 
exposure occurred.  Thus, the above criteria were not met with 
respect to the Veteran's claim that his diabetes was caused by 
exposure to herbicides.  
The Veteran's claim that his diabetes was incurred in service due 
to causes other than herbicide exposure, and the required 
development of that claim, is dealt with in the remand section of 
this decision.

II.  Service connection

The Veteran claims that he was exposed to herbicides while 
performing National Guard service in Gagetown, Canada during the 
period from August 12, 1977 to August 26, 1977, and that this 
caused or contributed to his development of diabetes. 

Service connection may be granted for a disability resulting from 
disease or injury incurred in, or aggravated by active duty for 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any disease 
diagnosed after discharge if all of the evidence establishes that 
the disease was incurred in such duty.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current 
disability exist is satisfied if the claimant had a disability at 
the time his claim for VA disability compensation was filed or 
during the pendency of the claim.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  

In the case of Veterans who were exposed to herbicides in 
service, if they later develop certain disabilities which are 
specified by regulation then such disabilities are presumed to 
have been incurred in service.  38 C.F.R. § 3.309(e).  Diabetes 
is one such disability.  Id.  However, while in-service exposure 
to herbicides is presumed for Veterans who served in Vietnam 
during the Vietnam War era, 38 U.S.C.A. § 1116(f), 38 C.F.R. § 
3.307(a)(6)(iii), in the case of other Veterans, the Veteran must 
show actual exposure to herbicides in service.

As noted above, in this case the Veteran claims that he was 
exposed to herbicides while performing National Guard duty in 
Gagetown from August 12, 1977 to August 26, 1977.  Service 
records confirm that the Veteran's unit was in fact at Gagetown 
during this time period.  However, the Veteran provided no other 
specifics as to how he believes that he was exposed to 
herbicides.  He indicated only that he "heard that they at one 
time sprayed chemicals" at Gagetown and that he was "told 
chemicals were used there at one time."  The Veteran does not 
contend that he engaged in any activities involving herbicides or 
other chemicals, that he saw herbicides being used, or that 
herbicides were even being used or stored at Gagetown during the 
time that he performed National Guard duty there.  

Technical Report 114, Field Evaluation of Desiccants and 
Herbicide Mixtures as Rapid Defoliants, verifies that basic 
desiccants including Agent Orange, Agent Blue, and other agents 
were tested at Base Gagetown, New Brunswick, Canada during the 
period of December 1966 through October 1967.  The Report does 
not indicate that herbicides were used or stored at Gagetown 
during any other periods, including August 12, 1977 to August 26, 
1977.  In fact, this is nearly 10 years after the time period 
that herbicides were tested at Gagetown.  While the Veteran's 
representative alleges that residual traces of herbicides would 
still have existed 10 years after their usage, this is a 
scientific conclusion that a layperson does not have the 
expertise to determine.  The Veteran's representative is 
therefore not competent to opine whether residual traces of 
herbicides existed at Gagetown in August 1977 as a result of 
their testing there 10 years previously, or that the Veteran was 
exposed to herbicides as a result thereof.  

Insofar as there is no competent evidence that the Veteran was 
exposed to herbicides during his service, there is no basis for 
service connection for diabetes as a result of herbicide 
exposure.

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable in the instant case because the preponderance of the 
evidence is against the Veteran's claim. See, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, service connection for diabetes as a result of 
exposure to herbicides is denied.  


ORDER

Service connection for diabetes as a result of exposure to 
herbicides is denied.  


REMAND

The Veteran contends that his diabetes onset while he was serving 
in the National Guard.  The Veteran's service treatment records 
indicate that lab tests revealed elevated blood sugar on March 4, 
2001 and on December 2, 2001.  The Veteran was diagnosed with 
diabetes by a private physician in January 2002.  His private 
treatment records reflect that the Veteran consulted the private 
physician because he was told by the Army that his blood sugar 
was high.  

However, the documents in the claims file do not reflect the 
Veteran's duty status on the above dates.  Service connection may 
be granted for a disability resulting from disease or injury 
incurred in, or aggravated by active duty for training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. § 3.303.  Thus, 
if the initial manifestations of the Veteran's diabetes occurred 
during a period of ACDUTRA, there would be a basis for service 
connection for this disability.

Therefore, the Board finds that an effort should be made to 
determine the Veteran's duty status on the dates that the lab 
tests showing high blood sugar were performed and, if they were 
shown to have been performed during ACDUTRA, then a medical 
opinion should be obtained to determine whether these lab results 
constituted the initial manifestation of the Veteran's diabetes. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to verify the 
Veteran's duty status on or around March 4, 
2001 and December 2, 2001.  These efforts 
should include contacting the Veteran as well 
as contacting the appropriate service 
department or National Guard organization.  
It should be indicated whether the Veteran 
was performing ACDUTRA on either or both of 
these dates.  If the RO/AMC is unable to 
obtain the requested information, then this 
fact should be documented in the claims file, 
as well as the efforts that were made to 
obtain the information.

2.  If the evidence shows that the Veteran 
was performing ACDUTRA on or around March 4, 
2001 and/or December 2, 2001, the Veteran 
should be scheduled for an examination by a 
qualified VA medical provider. An opinion 
should be obtained as to whether it is at 
least as likely as not (50 percent or greater 
probability) that the recorded elevated 
glucose reading(s) represented the onset or 
initial manifestation of the Veteran's 
diabetes.  A rationale for all conclusions 
should be given.

3.  After completion of the above 
development, the Veteran's claim should be 
readjudicated.  If the determination remains 
adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and given 
an opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


